Per Curiam.
The evidence presented an issue of fact as to whether the insured died as the result of an infection following the extraction of teeth, which the jury could have found were not previously infected, or whether he died as the result of the heart disease from which he suffered.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event. ’
Present ■— Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.